[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM RE A MOTION FOR CERTIFICATION AS A CLASS DATED DECEMBER 8, 1990
The motion is granted.
The proposed notice to all members of the class is not approved in its present form.
Requests to be included are ordered to be returned on or CT Page 831 before November 1, 1990. — The proposed order of notice is to be redrafted by plaintiffs' counsel to provide for joining the class by executing and filing a written notice to that effect. — The redrafted order of notice and request to be included are to be submitted to the court for approval at the short calendar, Monday, September 10, 1990 at 9:30 a.m.
WILLIAM PATRICK MURRAY A Judge of the Superior Court